            Case 1:21-cr-00143-ELR-CCB Document 9-1 Filed 04/27/21 Page 1 of 1


  U.S. Department of Justice
  United States Attorney




                               IN THE UNITED STATES DISTRICT COURT
                                 _FOR THE NORTHERN DISTRICT OF GEORGIA
RLEDJN OPEN COURT
   U.S.OC.. Atlanta

       APR 2 7 2021                    PLEA (With Counsel)
JAMES N.HATTEN,Cterk                                                CRIMINAL NO. 1:21-CR-143
  ^' L ^ Deputy Cterk




        I, Victor HUl, defendant/ having received a copy of the within Indictment, and

  having been arraigned plead Not Guilty thereto to count 1, 1, 3, and 4 thereof.

        In Open Court this 27th day of April, 2021.,




  SIGN^TURE/Etense Attorney)                         SIGNATURE (Defendant)
  Drew Findl^ng/Marissa Goldberg                     Victor Hill

                           INFORMATION BELOW MUST BE TYPED OR PMNTED

  3490 Piedmont Road, Suite 600 ^WS ^^^ (^ LR^^C \«ft^                                        <^-



  Atlanta/ Georgia 30305 \^r ^<^^-r<i^ C^ '^OT^ S
  Phone: (404) 460-4500
  Bar Number: Cn ^2 ^ U                              Phone: 40^-^4 ^-OSSQ




  Filed in Open Court by:
                                                                    O^v-^- ^ ^
  (Signal)                                                         Date




                                                                              FormNo.USA-40-19-B
                                                                                  N.D. Ga. 11/8/12
